RICHARD B. TEITELMAN, Chief Justice,
dissenting.
The principal opinion holds that summary judgment was appropriate because, as a matter of law, the plaintiffs failed to assert a viable damages claim. The opinion concludes that a claim of potential legal liability for medical overbilling fails as a matter of law to state a viable claim for damages because an insurance company paid the bill. I respectfully dissent because, as the plaintiffs allege, they in fact are exposed to potentially crushing legal liability for the fraudulent overbilling of the defendants in this case.
The plaintiffs contracted with the health care providers for medical services. The health care providers billed the plaintiffs, and the plaintiffs’ insurance company paid the bill. It then was discovered that the bills reflected fraudulent overcharges. The principal opinion notes that those plaintiffs with private insurance contractually are required to pay any costs not paid by their insurers but assumes that there can be no cognizable damages because the plaintiffs’ damages here are purely speculative and did not materialize. This assumes that the plaintiffs’ claim of potential damages is simply an absence of damages and begs the question of whether potential liability is sufficient. For purposes of summary judgment analysis, it is just as plausible to characterize the plaintiffs’ claim of potential damages as an issue pertaining to the amount of damages sustained as a result of the overbilling. This should be clarified through further litigation.
This is particularly true given the fact that there appears to be nothing preventing the insurance companies from filing suit to recoup the overcharges from the patients. The “voluntary payment doctrine” would not protect the plaintiffs from liability because the health care providers’ fraud means that the insurance company’s payment was not voluntary. See Huch v. Charter Communications, Inc. 290 S.W.3d *441721, 726 (Mo. banc 2009) (the voluntary payment doctrine provides that a person cannot recover a voluntary payment made with full knowledge of all the facts in the case and in the absence of fraud). Further, it is likely that any statute of limitation defense the plaintiffs may assert against the insurance company would fail because limitation periods are subject to tolling in cases of fraudulent concealment. Section 516.280, RSMo 2000. If further litigation establishes conclusively that the plaintiffs’ claim of potential liability is in fact purely speculative, then an appropriate judgment could be entered at that time. In the meantime, I would allow the case to proceed.